Matter of Duoba (2015 NY Slip Op 07972)





Matter of Duoba


2015 NY Slip Op 07972


Decided on November 4, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
MARK C. DILLON
RUTH C. BALKIN
SYLVIA HINDS-RADIX, JJ.


2015-04789

[*1]In the Matter of Valdas Casimer Duoba. Grievance Committee for the Tenth Judicial District, petitioner; Valdas Casimer Duoba, respondent. (Attorney Registration No. 1437052)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony convictions. The respondent was admitted to the Bar at a term of the Supreme Court in the Appellate Division, Second Judicial Department, on December 16, 1970.

Mitchell T. Borkowsky, Hauppauge, N.Y. (Stacey J. Sharpelletti of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On October 8, 2013, the respondent pleaded guilty in the Supreme Court, Suffolk County, to five counts of residential mortgage fraud in the second degree, a class C felony, in violation of Penal Law § 187.20, and one count of falsifying business records in the first degree, a class E felony, in violation of Penal Law § 175.10. The respondent admitted that, sometime between December 3, 2008, and December 19, 2008, he presented a false letter in the closing of a client's residential loan, in which he misrepresented that he had money from the client toward her down payment, and as a result, he and others received proceeds in excess of $50,000; on December 31, 2008, and January 23, 2009, he presented materially false HUD-1 statements that misrepresented clients' contributions with respect to residential mortgage loans, and as a result, he and others received proceeds in excess of $50,000; between March 1, 2008, and May 21, 2008, he falsified the business records of National City Mortgage by creating a false entry to the residential mortgage loan file of a client; and on November 13, 2008, he presented a materially false official bank check in connection with the closing of a residential mortgage loan for a client, and as a result, he and others received proceeds in excess of $50,000.
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony convictions. The respondent has been personally served and has not opposed or otherwise responded to the instant motion.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of October 8, 2013.
ENG, P.J., MASTRO, DILLON, BALKIN and HINDS-RADIX, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Valdas Casimer Duoba, is disbarred, effective October 8, 2013, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Valdas Casimer Duoba., shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Valdas Casimer Duoba, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Valdas Casimer Duoba, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court